Citation Nr: 1519457	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with mild major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, G. D., and C. D. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to January 1946.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  During the appeal period, the medical evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD) with mild major depressive disorder (MDD) was manifested by intrusive thoughts, depression, avoidance behaviors, markedly diminished interest or participation in significant activities, difficulty concentrating, exaggerated startle response, obsessive behaviors and ruminations, memory loss, disorientation, difficulty adjusting to stressful circumstances, and nightmares, hallucinations, and delusions causing sleep impairment and irritability, that results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; total occupational and social impairment has not been shown.  

2.  Evidence of record indicates that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no more, for PTSD with mild MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

As an initial matter, the Board is taking action favorable to the Veteran by granting the claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The RO's March 2011 letter, provided before the initial adjudication of the increased rating claim on appeal in April 2011, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the increased rating issue on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA outpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations and opinions in March 2011 and July 2012 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, the Veteran filed claims for entitlement to TDIU and entitlement to an increased rating for PTSD with mild MDD in August 2010 and October 2010, respectively.  In an April 2011 rating decision, the RO continued the previously assigned 50 percent rating for PTSD with mild MDD and denied entitlement to TDIU.  The Veteran filed a timely notice of disagreement with those determinations in March 2012.  After a statement of the case was issued in May 2012, the Veteran continued to disagree with the assigned 50 percent evaluation for his service-connected psychiatric disability as well as denial of entitlement to TDIU and filed a substantive appeal to the Board in June 2012.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent disability rating is warranted if there is total occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

In written statements of record, as well as during his March 2015 Board videoconference hearing, the Veteran and his children reported increased symptomatology of his service-connected PTSD with mild MDD, including irritability, obsessive behaviors and ruminations, memory loss, disorientation, and difficulty adjusting to stressful circumstances.  It was further reported that nightmares, hallucinations, and delusions caused sleep impairment and irritability.  The Veteran also asserted that he could not obtain substantial and gainful employment due to his service-connected PTSD and bilateral hearing loss residuals.  He reported that he had not attempted to obtain employment since 1984, had difficulty getting along with others, had difficulty hearing and following commands, and had sleep impairment that caused daytime fatigue.

Evidence of record detailed that the Veteran was employed as an operator and later as a supervisor and employee trainer with Phillips Petroleum from 1943 until retirement in 1984.  In a September 2010 VA audio examination report, the examiner commented that the effect of the Veteran's conditions on his usual occupation was not applicable, as he was retired.  

In a March 2011 VA PTSD examination report, the Veteran complained of nightmares, increased anxiety symptoms, trouble sleeping, nervousness, and feeling jumpy.  It was noted that he refused medication but attended therapy, maintained a good relationship with family members, had two close friends, exercised daily in attempts to compensate for being frequently woken up during the night, and spends time daily taking care of his spouse.  Psychiatric symptoms were listed as intrusive memories with a frequency of one to two times a week; nightmares approximately three times a week; some physiological or psychological distress associated with reminders of World War II; increased startle response; sleep difficulty; attention and concentration problems; mildly detached without restricted affect; and mild depression with decreased interest in activities.  Mental status examination findings were noted as oriented, appropriately groomed, normal speech, mild irritability, appropriate affect, clear thought processes, fair attention and concentration, good insight and judgment, and normal thought content with no delusions, hallucinations, suicidal or homicidal ideation, or specific obsessions.  The examiner diagnosed mild to moderate PTSD and mild MDD, assigning a GAF score of 60.  The examiner opined that the Veteran was able to obtain and maintain gainful employment in the competitive market based on his psychiatric symptoms.  It was noted that the Veteran appeared to have significant medical problems, which would likely impact his ability to work.  The examiner commented that the Veteran's current and past symptoms did not appear to have significantly impacted his ability to work.  The examiner highlighted that the Veteran was 87 years old, was retired after 43 years, and was not likely to return to work. 

In a July 2012 VA PTSD examination report, the Veteran reported maintaining good relationships with his spouse and family, attending church weekly, residing with his spouse in an assisted living facility, participates in weekly PTSD group therapy, and manages his own self-care as well as activities of daily living.  He complained of anxiety, low energy, nightmares, restless sleep, and mild avoidance behaviors.  The examiner noted that there was no evidence of depressive episodes, psychotic symptoms, mania, or obsessive compulsive disorder.  Mental status examination findings were noted as oriented, appropriately groomed, normal speech, good mood, affect ranging from euthymic to dysthymic, logical thought processes, adequate concentration, good insight and judgment, and normal thought content with no delusions, hallucinations, or suicidal or homicidal ideation.  PTSD diagnostic criteria included recurrent and distressing recollections, recurrent distressing dreams, avoidance behaviors, markedly diminished interest or participation in significant activities, difficulty concentrating, and exaggerated startle response.  The examiner noted that PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner diagnosed PTSD, assigning a GAF score of 60.  The examiner then determined that the Veteran had occupational and social impairment with mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  The examiner opined that, consistent with last exam, the Veteran's employability based solely on mental health symptoms was "comparable to that of other members of his age cohort".  

VA treatment records dated from 2010 to 2014 showed the Veteran routinely attended VA group psychotherapy and was diagnosed with Parkinson's disease during the appeal period.    

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD with mild MDD meets the severity of occupational and social impairment contemplated for a 70 percent rating during the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Collectively, the evidence reflects that during the appeal period, the Veteran's PTSD with mild MDD was manifested by intrusive thoughts, depression, avoidance behaviors, markedly diminished interest or participation in significant activities, difficulty concentrating, exaggerated startle response, obsessive behaviors and ruminations, memory loss, disorientation, difficulty adjusting to stressful circumstances, and nightmares, hallucinations, and delusions causing sleep impairment and irritability, that results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Board finds the competent and credible assertions of the Veteran and his children concerning the Veteran's current PTSD symptomatology to be more probative than the contradictory findings of the July 2012 VA examiner. 

At no point during the appeal period did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 70 percent.  As noted above, a 100 percent rating requires total social and occupational impairment; however, the Board finds that this level of occupational and social impairment has not been shown during the appeal period.  While the Veteran complained of depression, irritability, anxiety, memory loss, delusions, and hallucinations during the appeal period due to PTSD, he maintained good familial relationships, went to church and therapy regularly, and attended to self-care and activities of daily living, as well as exhibited good judgment and insight.  The Board further points out that the assigned GAF scores of 60 during the appeal period are indicative of moderate symptomatology and moderate but not total impairment in social and occupational functioning due to service-connected PTSD with mild MDD. 

Based on the foregoing discussion, the Board finds that there is no basis for assignment of an evaluation in excess of 70 percent for the Veteran's service-connected PTSD with mild MDD during the entire appeal period.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD with mild MDD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected psychiatric disability varied to such an extent that a rating greater or less than 70 percent would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD with mild MDD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, the medical evidence of record shows that the Veteran's PTSD was manifested by intrusive thoughts, depression, avoidance behaviors, markedly diminished interest or participation in significant activities, difficulty concentrating, exaggerated startle response, obsessive behaviors and ruminations, memory loss, disorientation, difficulty adjusting to stressful circumstances, and nightmares, hallucinations, and delusions causing sleep impairment and irritability, that resulted in occupational and social impairment, with deficiencies in most areas.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 70 percent disability rating.  A higher 100 percent rating is provided for by the regulations for certain manifestations of PTSD, but the medical evidence for the appeal period demonstrates that those manifestations are not present.  The criteria for the assigned 70 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the assignment of an evaluation in excess of 70 percent for PTSD with mild MDD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the appeal for entitlement to TDIU, the Board notes that the Veteran's service-connected disabilities now consist of PTSD with mild MDD, currently rated as 70 percent disabling; bilateral hearing loss, currently rated as 10 percent disabling; and tinnitus, currently rated as 10 percent disabling.  The Board finds that the scheduler criteria for consideration of a TDIU rating are met, as the Veteran's service-connected PTSD is rated as 70 percent disabling and the total combined rating for his service-connected disabilities is 80 percent.  38 C.F.R. §§ 4.16(a), 4.25. 

The Board must now evaluate whether evidence of record during the appeal period shows that the Veteran's service-connected disabilities alone render him unemployable.  Unfortunately, medical opinions provided by VA examiners in September 2010, March 2011, and July 2012 VA examination reports concerning this issue are not adequate and do not constitute a complete rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Each examiner devoted the bulk of the cited rationale to discussing the Veteran's age, long period of retirement, and significant but unrelated medical disorders.  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (finding that the relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.).  In contrast, the Veteran has competently and credibly asserted that his service-connected disabilities cause him to have difficulty getting along with others, difficulty hearing and following commands, and have sleep impairment with resultant daytime fatigue.

Thus, in view of the totality of the evidence, including the inadequacy of the September 2010, March 2011, and July 2012 VA examination findings, medical findings detailing the severity of his service-connected disabilities, and the competent and credible lay assertions by the Veteran and his children of unemployability due to limitations caused by service-connected disabilities, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, precludes him from securing and following any substantially gainful occupation during the appeal period.  

Accordingly, the Board finds that the Veteran's service-connected disabilities were of such severity as to render him unable to obtain or maintain substantially gainful employment.  As such, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

An evaluation of 70 percent for PTSD with mild MDD, but no more, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Board's review of the record revealed that additional development for the matter of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is warranted.

The Veteran last had a VA examination to fully evaluate his service-connected bilateral hearing loss in September 2010.  During his March 2015 Board videoconference hearing, the Veteran and his children reported increased symptomatology of his service-connected bilateral hearing loss disability.  It was indicated that the Veteran had trouble hearing in a group, on the phone, and while watching television or attending church.  The Veteran commented that his hearing loss caused frustration, isolation, and irritability.  

Based on the foregoing assertions and findings of record, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination to evaluate his service-connected bilateral hearing loss disability.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

The RO must also consider whether to refer the Veteran's claim for an increased evaluation for consideration of a combined extraschedular rating, as evidence of record has referenced interplay between his service-connected psychiatric and bilateral hearing loss disability residuals.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (finding that 38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.)

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected bilateral hearing loss disability from Houston VAMC.  As evidence of record only includes treatment records dated up to November 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Houston VAMC from November 2014 to the present.   

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the examination is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  In doing so, the RO must specifically consider whether to refer the Veteran's record to the Director, Compensation and Pension Service, for extraschedular consideration, to include whether a combined extraschedular rating is warranted.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


